In this workmen’s compensation case the employee, in behalf of his physician, appealed from a final decree which stated that the “Insurer having complied with the reviewing board decision and having paid the [physician’s] bill . . . the . . . issue [is] moot.” The record is clear that the physician was offered payment of his bill before the single member opened the hearing and was actually paid prior to the proceedings in the Superior Court. We perceive no need for further discussion.

Decree affirmed.